United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
DEPARTMENT OF JUSTICE, IMMIGRATION
& NATURALIZATION SERVICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas Martin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-740
Issued: October 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 25, 2010 appellant filed a timely appeal from an August 28, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration. The most recent merit decision was issued on April 21, 2008, more than one
year prior to the appeal. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the Office’s nonmerit decision.1
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
On August 20, 1997 appellant, then a 44-year-old special agent, sustained a left knee
injury in the performance of duty. The Office accepted his traumatic injury claim for left knee
strain and authorized left knee arthroscopic surgery. Appellant retired from federal service on
January 1, 2003.
On October 19, 2006 appellant filed a claim for a recurrence of disability. By decision
dated June 26, 2007, the Office denied his recurrence claim finding that the evidence was
insufficient to establish that his current condition was causally related to his accepted injury.
On March 3, 2008 appellant requested reconsideration of the June 26, 2007 decision. He
submitted a November 27, 2007 report from Dr. John B. Dorsey, a Board-certified orthopedic
surgeon, who provided a history of injury and treatment. Based on examination findings and
magnetic resonance imaging scan reports, he diagnosed severe tricompartmental osteoarthritis of
the left knee and a chronic anterior cruciate ligament tear. He opined that the recurrent posterior
horn meniscal tear was actually a postsurgical change, rather than a retear. Dr. Dorsey advised
that appellant’s disability was causally related to his duties as a special agent, which required
running, jumping, climbing and other strenuous activities. He noted that these activities could
result in an arthritic knee, particularly as appellant had prior knee surgery. Additionally, the
partial removal of a meniscus leads to the development of posttraumatic osteoarthritis over a
period of years and had done so in appellant’s case. He concluded that, as appellant had been
working in a sedentary position since his 2003 retirement, it was his physical activity as a special
agent that caused the damage to his left knee.
In a decision dated June 10, 2008, the Office denied modification of its June 26, 2007
decision. It found that the medical evidence failed to establish that appellant’s current condition
was causally related to the accepted injury, as Dr. Dorsey’s opinion was speculative and his
report failed to address evidence of appellant’s preexisting osteoarthritis condition.
On June 1, 2009 appellant, through his representative, submitted a request for
reconsideration, together with a May 13, 2009 report from Dr. Dorsey. Counsel contended that
the medical evidence established that appellant’s condition resulted from work activities he
engaged in following his return to work in March 1998.
In a May 13, 2009 letter, Dr. Dorsey reiterated his opinion that appellant’s disabling
tricompartmental osteoarthritis of the left knee was causally related to his federal employment.
He explained: “it is an established fact that patients that have had an arthroscopic debridement
and who have had an injury requiring a debridement will go on to develop osteoarthritis.”
Dr. Dorsey stated that, as a result of the meniscectomy, appellant lost the cushioning effect of the
meniscus, causing a propensity to develop osteoarthritis, which had been confirmed by clinical
and physical evidence, as well as by imaging studies. He further stated: “even if the
osteoarthritis was not caused by the incident and subsequent surgery, it would have definitely
been aggravated by the surgery and the activities described.”

2

By decision dated August 28, 2009, the Office denied appellant’s request for
reconsideration on the grounds that the evidence presented was repetitive and cumulative and,
therefore, did not warrant merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act, the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.2 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.3 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.4
ANALYSIS
The Board finds that the Office improperly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
On reconsideration, appellant submitted a May 13, 2009 report from Dr. Dorsey that was
not previously considered by the Office. Dr. Dorsey provided an explanation as to how
appellant’s left knee osteoarthritis was causally related to accepted injury, stating that “it is an
established fact that patients that have had an arthroscopic debridement and who have had an
injury requiring a debridement will go on to develop osteoarthritis.” Dr. Dorsey advised that, as
a result of the prior meniscectomy, appellant lost the cushioning effect of the meniscus, which
caused a propensity to develop osteoarthritis. He addressed the Office’s concern regarding
appellant’s preexisting osteoarthritis, stating that even if it was not caused by the incident and
subsequent surgery, it would definitely have been aggravated by the surgeries and the activities
described.
Dr. Dorsey’s report is new to the record and relevant to the issue of causal relationship.
It is sufficient to require further review of the merits of appellant’s claim.5 The case will be
remanded for the Office to review this evidence. After such further development of the claim as
it deems necessary, it shall issue an appropriate decision.

2

20 C.F.R. § 10.606(b)(2).

3

Id. at § 10.607(a).

4

Id. at § 10.608(b).

5

See R.M., 61 ECAB ___ (Docket No. 09-1231, issued July 27, 2010).

3

CONCLUSION
The Board finds that the Office abused its discretion in denying appellant’s request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the August 28, 2009 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: October 20, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

